DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 33 are impossible to decipher.  
(1) Claims 32 and 33 (still) require a portion of the first/second locking portions to be NOT rotatable independently around the first/second axes.  This does not make sense because independent claim 16 requires the first/second locking portions are rotatable around the first/second axes (respectively).  How can this be?  
(2) Claims 32-33 further require the first/second axes to extend in the first direction, when independent claim 16 requires the first/second axes to extend in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21, 23-31 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,946,560 (hereinafter “Drent”).
Regarding claim 16 Drent discloses a hook device wherein a first axis (A1, see annotated figure below) is an axis other than a second axis (A2), the hook device comprising:

    PNG
    media_image1.png
    480
    512
    media_image1.png
    Greyscale
   
Drent, Annotated Figure 2
a central shaft (148, see figure 4) that extends along a central axis (CA, see annotated figure below), the central axis (CA) extending in a first direction (D1);
a first locking portion (L1) that is connected to the central shaft (148) in a state where the first locking portion (L1) is rotatable around the first axis (A1) simultaneously with the first locking portion (L1) being nonrotatable around a third axis (A3; i.e. spaced from 150) extending in the first direction (D1) and passing through the first axis (A1); and 

wherein:
the central axis (CA) extends between the first locking portion (L1) and the second locking portion (L2),
the first locking portion (L1) and the second locking portion (L2) are disposed along a second direction (D2), the second direction (D2) being a direction orthogonal to the first direction (D1),
the first axis (A1) extends in a third direction (D3), the third direction being a direction different from the first direction (D1) and the second direction (D2).
Regarding claim 17 Drent discloses the above hook device, and further discloses a first single-hook (154) having the first locking portion (L1); a second single-hook (152) having the second locking portion (L2); and a connection member (150) that is connected to: 
the first single-hook (154) in a state where the first single-hook (154) is nonrotatable around the third axis (A3) extending in the first direction (D1), 
the second single-hook (152) in a state where the second single-hook (152) is nonrotatable around the fourth axis (A4) extending in the first direction (D1), and 


    PNG
    media_image2.png
    544
    681
    media_image2.png
    Greyscale
 
Drent, Annotated Figure 3
wherein: 
the first single-hook (154) is at a position separated from the second single-hook (152) in the second direction (D2),
the central axis (CA) extends between the first single-hook (154) and the second single-hook (152).
Regarding claim 18 Drent discloses the above hook device, and further discloses wherein the first single-hook (154) and the second single-hook (152) are connected to the connection member (150) such that the first locking portion (L1) and the second locking portion (L2) face outward (i.e. away from 150, see figure 4).
claim 19 Drent discloses the above hook device, and further discloses wherein the first single-hook (154) and the second single-hook (152) are connected to the connection member (150) in a state where the first single-hook (154) and the second single-hook (152) are [respectively] rotatable independently around each of axes (A1, A2) passing through the first single-hook (154) and the second single-hook (125) and extending in the third direction (D3).
Regarding claim 20 Drent discloses the above hook device, and further discloses wherein the connection member (150) includes:
a first shaft (S1, see annotated figure below) that extends in the third direction (D3) and rotatably supports one end of the first single-hook (154),

    PNG
    media_image3.png
    593
    628
    media_image3.png
    Greyscale

Drent, Annotated Figure 3

a third shaft (S3) that extends in the third direction between the first shaft (S1) and the second shaft (S2) in the second direction (D2) and rotatably supports one end of the central shaft (148), and 
a pair of support plates (see figure 2) that supports both ends of each of the first shaft (S1), the second shaft (S2), and the third shaft (S3),
wherein in the third direction (D3), a separation distance between the pair of support plates (see figure 2) is larger than a thickness of each of the first single-hook (154) and the second single-hook (152) (i.e. or the spacer/bearing would not fit).

    PNG
    media_image4.png
    320
    472
    media_image4.png
    Greyscale

Drent, Annotated Figure 3
Regarding claim 21 Drent discloses the above hook device, and further discloses wherein the first single-hook (154) and the second single-hook (152) are connected to the connection member (150) with a positional relationship in which the 
Regarding claim 23 Drent discloses the above hook device, and further discloses a sheave block (100) that supports the other end of the central shaft (148) in a state of being rotatable (see trunnion connection in figure 4) around the central axis (CA) extending in the first direction (D1),
wherein the connection member (150) is configured so as not to come into contact with the sheave block (100) in a state where the connection member (150) is inclined until the first shaft (S1) and the third shaft (S3) are aligned with each other in the first direction (D1).  See figure 14.
Regarding claim 24 Drent discloses the above hook device, and further discloses wherein an appearance of the connection member (150) when viewed in the third direction has a shape in which an angle between a first side along an imaginary line connecting the first shaft (S1) and the third shaft (S3) to each other and a second side along an imaginary line connecting the second shaft (S2) and the third shaft (S3) to each other is 90° or less. See annotated figure below.

    PNG
    media_image5.png
    291
    622
    media_image5.png
    Greyscale

Regarding claim 25 Drent discloses the above hook device, and further discloses a crane (10).
Regarding claim 26 Drent discloses the above hook device, and further discloses wherein the central shaft (148) is rotatable around the central axis (CA) extending in the first direction (D1) so that the first locking portion (L1) and the second locking portion (L2) integrally rotate around the central axis (CA) extending in the first direction (D1).  See trunnion connection in figure 4.
Regarding claim 27 Drent discloses the above hook device, and further discloses wherein the first locking portion (L1) and the second locking portion (L2) extend such that an end of each of the first locking portion (L1) and the second locking portion (L2) on a side opposite to the central shaft (148) faces outward (i.e. away from 150, see figure 4).
Regarding claim 28 Drent discloses the above hook device, and further discloses a first stopper (P1) that prevents dropping of a wire hooked to the first locking portion (L1); and


    PNG
    media_image6.png
    532
    586
    media_image6.png
    Greyscale
 
wherein each of the first locking portion (L1) and the second locking portion (L2) is connected to the central shaft (148) to be independently rotatable around each of the first axis (A1) and the second axis (A2) extending in the third direction (D3) in a state where each of the first stopper (P1) and the second stopper (P2) prevents dropping of the wires hooked to the first locking portion (L1) and the second locking portion (L2).
Regarding claim 29 Drent discloses the above hook device, and further discloses a sheave block (100) including a thrust bearing (TB, see annotated figure below) that supports the central shaft (148), wherein the central shaft (148) is rotatable 
Regarding claim 30 Drent discloses the above hook device, and further discloses further comprising: a sheave block (100) including a thrust bearing (TB, see annotated figure below; see also column 10 lines 43-45) that supports the central shaft (148), wherein the sheave block (100) includes a plurality of sheaves (104) around which a wire is wound and a trunnion (TU) that fixes the thrust bearing (TB) to the sheave block (100).

    PNG
    media_image7.png
    411
    472
    media_image7.png
    Greyscale
 
Annotated Figure 4


claim 31 Drent discloses the above hook device, and further discloses a connection member (150) that is connected to each of the first single-hook (154), the second single-hook (152), and the central shaft (148),

    PNG
    media_image1.png
    480
    512
    media_image1.png
    Greyscale
   
Drent, Annotated Figure 2
wherein:
the first locking portion (L1) is connected to the connection member (150) in a state where the first locking portion (L1) is not rotatable around the third axis (A3) extending in the first direction (D1), 
the second locking portion (L2) is connected to the connection member (150) in a state where the second locking portion (L2) is not rotatable around the fourth axis (A4), that is different from the third axis (A3), extending in the first direction (D1), and 
the first locking portion (L1) and the second locking portion (L2) are connected to the connection member (150) in a state where the first locking portion (L1) and the second locking portion (L2) are rotatable around the first axis (A1) and the second axis 
Regarding claim 36 Drent discloses the above hook device, and further discloses wherein the first single-hook (154) comprises a first shaft portion (SP1) and the first locking portion (L1) that extends from the first shaft portion (SP1) upwardly, the second single-hook (152) comprises a second shaft portion (SP2) and the second locking portion (L2) that extends from the second shaft portion (SP2) upwardly, the first locking portion (L1) and the second locking portion (L2) extend outward in the second direction (D2) from the central axis (i.e. at least in the position shown in figure 45) in a mirror symmetric positional relationship with respect to the central axis (CA).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Drent.
Regarding claims 32-35: As noted above, it is not clear what claims 32-35 mean to require.  These claims are treated as best understood here.
Drent discloses the above hook device, and further discloses a pin (155) which allows the user to lock hook 154 into place.  Drent does not teach locking both hooks It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the locking of the hook to the other hook (to have two locking hooks) in order to give the lift more flexibility in use.  
This appears to be the only difference between Drent and claims 32-35, as best understood.

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive.
Applicant argues (see pages 13-14) that Drent does not anticipate claim 16 because elements 152 and 154 pivot within element 150.  This is not persuasive.  While the Office agrees with Applicant’s interpretation of Drent, the Office cannot agree with Applicant’s interpretation of claim 16.  Namely, the third and fourth axes of claim 16 are largely undefined, with the nominal limitation “a third axis… passing through the first axis,” and “a fourth axis… passing through the second axis.” This does not distinguish claim 16 over Drent.

    PNG
    media_image1.png
    480
    512
    media_image1.png
    Greyscale
   
Drent, Annotated Figure 2
It is noted that an infinite number of arbitrary axes pass through each of the first and second axes.  As seen in annotated figure 2 (above), the axes labeled “A3” and “A4” extend in the first direction (D1), and respectively pass through the first (A1) and second (A2) axes.  Furthermore, the locking portions (L1/ L2) cannot pivot about either axis A3 or axis A4, regardless if they (L1/ L2) pivot about their longitudinal axes.
The rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Notably, US Patent No. 8,523,253 shows a construction similar to Applicant’s invention.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/N.L.A/           Examiner, Art Unit 3654                              

/SANG K KIM/           Primary Examiner, Art Unit 3654